Order entered August 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00920-CV

                               RODRICK SAMPLES, Appellant

                                                V.

THE DALLAS COUNTY SPECIAL CIVIL SERVICE COMMISSION, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC12-11245

                                            ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Brown

       We GRANT appellant’s August 6, 2014 motion to change his appeal from a direct

appeal to restricted appeal. This appeal will proceed as a restricted appeal.


                                                       /s/   ADA BROWN
                                                             JUSTICE